CAUSE NO. DC-14-03874 

                                                                         FILED IN
 LAN HUNG NGUYEN; U.S. REALTY,                                 5th COURT
                                                    IN THE DISTRICT      OF APPEALS
                                                                     COURT
                                                                     DALLAS, TEXAS
 87 DALLAS ASSOCIATES LTD
                                                                3/20/2015 10:36:46 AM
 PARTNERS; Phuc Ngo; Ken Nguyen,                    134TH JUDICIAL  DISTRICT
      Plaintiff(s),                                                    LISA MATZ
                                                                         Clerk
 VS.
 VERP INVESTMENT, LLC; DUONG
 vu TRIEU TRUONG; CHILY; KEN
 NGUYEN; CD MIDWAY LLC; Jason
 Nguyen,
      Defendant(s).                                 DALLAS COUNTY, TEXAS

ORDER VACATING THE TRIAL COURT'S ORDER GRANTING PLAINTIFF'S
           MOTION TO COMPEL OF OCTOBER 27,2014

       Pursuant to the Order of the Court of Appeals, Fifth District of Texas, at Dallas,
dated the 17th day of February, 2015; this Court's order of the 27th day of October, 2014
is vacated.

       IT SO ORDERED.

       SIGNED on March 19,2015
=:6rl\UM}
J fB.J'CfA P1TRI.,     ~;      of tfsa: Cllsttict
l8i fl Dlll5t tGun!f~ "feX25: QQ. herehl
CIftIJ tMI eM\!9 eomp.:."rad' Uri! w.5~rum~nt
to. ~ tl tr.s 2'4 r,:jl'W~ earN' efiftu or.giil~t
8flPV4lts c.f ~'.rd t~~~y·c,nrc.a..